736 A.2d 529 (1999)
324 N.J. Super. 518
BOROUGH OF NORTHVALE, Plaintiff-Appellant,
v.
DIRECTOR OF THE DIVISION OF TAXATION, State of New Jersey, Defendant-Respondent.
Superior Court of New Jersey, Appellate Division.
Argued March 2, 1999.
Decided March 12, 1999.
Before Judges PRESSLER, BROCHIN, and KLEINER.
Joseph A. Pojanowski, III, Clifton, for plaintiff-appellant (Pojanowski & Trawinski, attorneys; Timothy E. Shanley, Clifton, and Janet S. Bayer, Newark, on the brief).
Julian F. Gorelli, Deputy Attorney General for defendant-respondent (Peter Verniero, Attorney General, attorney for defendant-respondent; Joseph L. Yannotti, Assistant Attorney General, of counsel; Mr. Gorelli, on the brief).
PER CURIAM.
Plaintiff Borough of Northvale appeals from the grant of summary judgment to defendant, Director of the Division of Taxation. In its appeal, plaintiff raises the following three issues:
POINT I
THE FREEZE ACT DID NOT APPLY TO THE 1996 ASSESSMENT YEAR AND THEREFORE THE TAX COURT AND DEFENDANT ERRED BY EXCLUDING THE SUBJECT SALE FROM THE RATIO STUDY.
POINT II
THE TAX COURT IMPROPERLY GRANTED SUMMARY JUDGMENT.
POINT III
THE DIRECTOR'S POLICY TO EXCLUDE SALES SUBJECT TO THE FREEZE ACT IS ARBITRARY AND CAPRICIOUS.
We have carefully reviewed these issues in light of the trial record, the arguments of counsel, and the applicable law, and conclude that they are clearly without merit and a written opinion would have no precedential value. See R. 2:11-3(e)(1)(A) and (E).
The judgment is affirmed substantially for the reasons expressed by Judge Pizzuto's opinion in the Tax Court, reported at 17 N.J. Tax 204 (1998). See also Bellemead Dev. v. Borough of Roseland, 17 N.J.Tax 155 (1998).